IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,353-01




EX PARTE VU HOANG NGUYEN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1004299 IN THE 182ND DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to thirty years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.
Nguyen v. State, No. 14-07-00322-CR (Tex. App.–Houston [14th Dist.] May 29, 2008 pet. ref’d) (not
designated for publication). 
            Applicant alleges, inter alia, that the trial court abused its discretion, and that appellate
counsel was ineffective for not raising any of the trial court’s alleged errors. The ineffective
assistance of appellate counsel ground was an supplemental ground, presented on the appropriate
form and filed while the original application was pending in the trial court. The trial court issued
findings of fact and conclusions of law addressing the claims presented in Applicant’s original filing
and recommended that relief be denied, but made no findings addressing the supplemental ground.
Based on the trial court’s findings of fact and conclusions of law as well as this Court’s independent
review of the entire record, we find that Applicant’s claims are without merit. Therefore, we deny
relief on all claims. 
 

Filed: May 12, 2010
Do not publish